[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 797 
Judgment of the Appellate Division reversed and that of the Trial Term affirmed, with costs in this court and in the Appellate Division upon the ground that the following questions of fact were presented for the jury, viz.: (1) Whether the nature of the work was such as to suggest or indicate to a reasonably prudent person that the automobile would be tested on the road by the mechanic or his servant in connection with the repairs; and (2) whether the automobile was being so used in a road test at the time of the accident. (Zuckerman v. Parton,260 N.Y. 446.) No opinion.
Concur: LOUGHRAN, RIPPEY, LEWIS and CONWAY, JJ. Dissenting: LEHMAN, Ch. J., FINCH and SEARS, JJ.